28 A.3d 1239 (2011)
208 N.J. 347
In the Matter of Leonard H. NIEDERMAYER, an Attorney at Law (Attorney No. XXXXXXXXX).
D-10 September Term 2011, 069194
Supreme Court of New Jersey.
September 22, 2011.

CORRECTED ORDER
The Disciplinary Review Board having filed with the Court pursuant to Rule 1:20-15(k) a recommendation that LEONARD H. NIEDERMAYER of MOUNT HOLLY, who was admitted to the bar of this State in 1991, be suspended from the practice of law until respondent complies with the determination of the District III Fee Arbitration Committee in Docket No. IIIB-2011-0006F, and good cause appearing;
It is ORDERED that LEONARD H. NIEDERMAYER be temporarily suspended from the practice of law, effective October 20, 2011, until he complies with the determination of the District III Fee Arbitration Committee in Docket No. IIIB-2011-0006F, and until the further Order of the Court; provided, however, this Order shall be vacated automatically if prior to the effective date of the suspension, the Disciplinary Review Board reports to the Court that respondent has satisfied all obligations under this Order; and it is further
ORDERED that if respondent seeks to be heard on this matter, he shall file with the Clerk of the Court within ten days of the file date of this Order a written request for the issuance of an Order to Show Cause; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20.